Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page 2, paragraph [0005], in lines 12-13, “d3 denotes an on-axis thickness of the third lens” was corrected to read, --- d3 denotes an on-axis thickness of the second lens---;
In claim 1, line 17, “d3 denotes an on-axis thickness of the third lens,” was corrected to read, --- d3 denotes an on-axis thickness of the second lens---.

The above corrections were based on the disclosure of page 5, paragraph [0034] and on page 11, paragraphs [0110] and [0112] and were required to place the application in better condition for allowance.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-10 are dependent from claim 1), camera optical lens comprising, from an object side to an image side: a first lens having a negative refractive power; an aperture; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens having a positive refractive power; and a fifth lens having a negative refractive power; wherein the camera optical lens satisfies following conditions:
-1.00≤(f1+ f2)/f≤-0.10;
12.00≤d3/d4≤20.00
5.00≤R5/d5≤11.00; and
8.00≤d7/d8≤14.00; where 
f denotes a focal length of the camera optical lens, 
f1 denotes a focal length of the first lens, 
f2 denotes a focal length of the second lens, 
d3 denotes an on-axis thickness of the second lens,
d4 denotes an on-axis distance from an image-side surface of the second lens to an object-side surface of the third lens,
d5 denotes an on-axis thickness of the third lens,
d7 denotes an on-axis thickness of the fourth lens,
d8 denotes an on-axis distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens, and
R5 denotes a curvature radius of the object-side surface of the third lens.
The closest prior art found is to Jung et al (U.S. Patent Pub. 2020/0292790 A1), which meets all of the recited structural limitations of the claimed invention, but fails to meet all of the conditional limitations.
The present invention is a camera lens having good optical characteristics with a large aperture, wide angle and ultra-thinness, and is especially fit for WEB camera lenses and mobile phone camera lens assemblies that need high pixel imaging plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 8-11-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs.; also foreign documents, directed to camera lens assemblies, but fail to teach and/or fail to suggest the claimed invention as recited. Some references are related to the claimed invention by a common Assignee and/or inventor:

	Sato				U.S. Patent 10,712,539 B2
	Jia				U.S. Patent 11,226,471 B2

	Wenren et al			U.S. Patent Pub. 2021/0263287 A1
	Zhou et al			U.S. Patent Pub. 2021/0333514 A1
	Yu et al			U.S. Patent Pub. 2021/0349291 A1
	Liu et al			U.S. Patent Pub. 2022/0121014 A1

	
	Zhang et al			CN   109425953 B
	Li				JP    2021033278 A
	Liu et al			WO  2021/000590 A1.
		


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872